DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7-14 are objected to because of the following informalities:  on lines 10, 13, and 14 of claim 7, “circuit between” should be changed to --circuit connected between--.  Claims 8-14 are objected to because they depend on claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA, hereafter), Figure 14.
For claim 7, Figure 14 of AAPA teaches a mixer circuit, comprising: a transistor (the FET in Figure 14) comprising a control terminal (G), a first output terminal (D), and a second output terminal (S), wherein the second output terminal (S) is grounded; a local oscillation (LO) terminal (LO TERMINAL) connected to the control terminal (G) and to which an LO signal (signal at LO TERMINAL) is input; a high frequency (RF) terminal (RF TERMINAL) connected to the first output terminal (D) and from which a high-frequency signal (signal at RF TERMINAL) is output; an intermediate frequency (IF) terminal (IF TERMINAL) connected to the first output terminal (D) and from which an IF signal (signal at IF TERMINAL) is output; an LO matching circuit (LO MATCHING CIRCUIT) between the control terminal (G) and the LO terminal (LO TERMINAL); a bias circuit (BIAS CIRCUIT) connected to the control terminal (G) and applies a bias voltage (output of BIAS CIRCUIT) to the control terminal (G); an RF matching circuit (RF MATCHING CIRCUIT) between the first output terminal (D) and the RF terminal (RF TERMINAL); and an IF matching circuit (IF MATCHING CIRCUIT) between the first output terminal (D) and the IF terminal (IF TERMINAL), wherein a first impedance of the RF matching circuit (RF MATCHING CIRCUIT) measured from the first output terminal (D) at an intermediate frequency is open-circuit, and a second impedance of the IF matching circuit (IF MATCHING CIRCUIT) measured from the first output terminal (D) at an RF frequency is open-circuit (these functional limitations are met because the structure of the claim is fully met as Figure 14 is substantially the same as the invention because Figure 14 teaches the transistor, the bias circuit, the Lo matching circuit, the RF matching circuit and the IF matching circuit 
For claim 14, Figure 14 of AAPA teaches the transistor is a field effect transistor (the FET transistor in Figure 14).
For claim 15, Figure 14 of AAPA teaches a mixer circuit, comprising: a transistor (the FET in Figure 14) comprising a gate (G), a first output (D), and a second output (S); a local oscillation (LO) terminal (LO TERMINAL) connected to the gate (G) through an LO matching circuit (LO MATCHING CIRCUIT); a high frequency (RF) terminal (RF) connected to the first output (S) through an RF matching circuit (RF MATCHING CIRCUIT) , wherein a first impedance of the RF matching circuit (RF MATCHING CIRCUIT) measured from the first output (D) at an intermediate frequency indicates an open-circuit (this functional limitation is met because the structure of the claim is fully met as Figure 14 is substantially the same as the invention because Figure 14 teaches the transistor, the bias circuit, the Lo matching circuit, the RF matching circuit and the IF matching circuit connected as similar to applicant’s invention, see MPEP 2112 and In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997)); an intermediate frequency (IF) terminal (IF TERMINAL) connected to the first output (D) through an IF matching circuit (IF MATCHING CIRCUIT), wherein a second impedance of the IF matching circuit (IF MATCHING CIRCUIT) measured from the first output (D) at an RF frequency indicates an open-circuit (this functional limitation is met because the structure of the claim is fully met as Figure 14 is substantially the same as the invention because Figure 14 teaches the transistor, the bias circuit, the Lo matching circuit, the RF matching circuit and the IF matching circuit connected as similar to applicant’s invention, see MPEP 2112 and In re 
For claim 16, Figure 14 of AAPA teaches the second output (S) is grounded.
For Figure 17, Figure 14 of AAPA teaches a LO signal (signal at LO TERMINAL) is input into the LO terminal (LO TERMINAL).
For claim 18, Figure 14 of AAPA teaches a high-frequency signal (signal at RF TERMINAL) is output from the RF terminal (RF TERMINAL).
For claim 19, Figure 14 of AAPA teaches an IF signal (signal at IF TERMINAL) is output from the IF terminal (IF TERMINAL).
For claim 20, Figure 14 of AAPA teaches the bias circuit (BIAS CIRCUIT) applies a bias voltage (output voltage of BIAS CIRCUIT) to the gate (G).

Claims 7, 12, and 14-20 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (USP 8,183,896).
For claim 7, Figure 1 of Jung et al. teaches a mixer circuit, comprising: a transistor (12) comprising a control terminal (gate of 12), a first output terminal (drain of 12), and a second output terminal (source of 12), wherein the second output terminal (source of 12) is grounded; a local oscillation (LO) terminal (LO) connected to the control terminal (gate of 12) and to which an LO signal (signal at LO terminal) is input; a high frequency (RF) terminal (RF) connected to the first output terminal (drain of 12) and from which a high-frequency signal (signal at RF terminal) is output; an intermediate frequency (IF) terminal (IF) connected to the first output terminal (D) and from which an IF signal (signal at IF terminal) is output; an LO matching circuit (10) between the control terminal (gate) and the LO terminal (LO); a bias circuit (circuit 
For claim 12, Figure 1 of Jung et al. teaches a first distributed constant circuit (14) of the RF matching circuit (matching network 14 and 10, see Col. 1, 43-49) includes a plurality of transmission lines (transmission lines inside 14), and wherein each of the plurality of transmission lines is open at one end (see transmission lines inside 14).
For claim 14, Figure 1 of Jung et al. teaches the transistor (12) is a field effect transistor (FET 12).
For claim 15, Figure 1 of Jung et al. teaches a mixer circuit, comprising: a transistor (12) comprising a gate (gate), a first output (drain), and a second output (source); a local oscillation (LO) terminal (LO) connected to the gate (gate) through an LO matching circuit (10); a high frequency (RF) terminal (RF) connected to the first output (source) through an RF matching 
For claim 16, Figure 1 Jung et al. teaches the second output (source of 12) is grounded.
For Figure 17, Figure 1 of Jung et al. teaches a LO signal (signal at LO terminal) is input into the LO terminal (LO).
For claim 18, Figure 1 of Jung et al. teaches a high-frequency signal (signal at RF terminal) is output from the RF terminal (RF terminal).
For claim 19, Figure 1 of Jung et al. teaches an IF signal (signal at IF terminal) is output from the IF terminal (IF terminal).
.
Allowable Subject Matter
Claims 8-11, 13, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

							/Long Nguyen/
Primary Examiner
Art Unit 2842